Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/339350 filed 04/03/2019.     
Claims 11-16 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 16, it is unclear from the claim language what the oxygen consumption indicates about the “immune response induction ability.” What levels indicate what? How exactly is the measurement of oxygen consumption done? Also can any drug be used? Does applicant have support for the realm of all drugs if so, in the specification? Correction is required in the claim language and description, to make it clear that one of ordinary skill could make and use this invention without undue 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 11-16 are rejected under 35 U.S.C. 103(a) as being obvious over McCULLY in US 20180057610(using provisional priority dates) in view of BOILARD in US 2016028950. 
	With respect to Claims 11, 14, & 16, McCULLY et al. teach of compositions comprising isolated mitochondria or combined mitochondrial agents, and methods of treating disorders using such compositions (abstract). More particularly with respect to the instant claims, McCULLY et al. teach of a method for determining immune response to injecting of mitochondria carrying a drug(Example 10, paragraphs 0307-0311 & 0312-  0315). McCULLY et al. further teach of a drug or pharmaceutical composition including vitamin D & vitamin B (paragraph 0128-0129 & 0126-0127), and further give examples 
	BOILARD et al. teach of methods for determining the presence of inflammatory mediators, for limiting inflammatory reactions/conditions, for the diagnosis inflammatory reactions/conditions, for screening therapeutics for the treatment and/or the alleviation of symptoms of inflammatory reactions/conditions based on the detection or modulation of the level of these extracellular mitochondrial components(abstract). BOILARD et al. further teach of using biological samples for the analysis and that the biological samples can be blood(paragraph 0008) mixed with a therapeutic agent, and of measuring oxygen consumption in the blood samples(paragraph 0008, 0072). It would have been obvious to one of ordinary skill in the art to using the oxygen measurement in blood samples technique as in BOILARD in the method of McCULLY due to the ease of use the would oofer and transferability it would offer for humans patients as compared to the 
With respect to Claim 12, BOILARD et al. teach of using thrombin(paragraph 0127 and 0025).
With respect to Claim 13, McCULLY et al. teach of using vitamins A,E, D,  K(paragraph 0128).
With respect to Claim 15, McCULLY et al. teach of the vitamins being those in the vitamin B family(paragraph 0128).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797